Citation Nr: 1111798	
Decision Date: 03/24/11    Archive Date: 04/06/11

DOCKET NO.  09-03 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.

2.  Entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.


ATTORNEY FOR THE BOARD

M. Scott Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1993 to June 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.

The issue of entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT


1.  In a May 2006 rating decision, the RO continued the denial of service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  The Veteran did not appeal that decision.  

2.  Evidence submitted since the RO's May 2006 rating decision, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and therefore raises a reasonable possibility of substantiating the claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.








CONCLUSIONS OF LAW

1.  The RO's May 2006 rating decision is final.  38 U.S.C.A. § 7105 (West 2002).

2.  New and material evidence has been received since the RO's May 2006 rating decision; thus, the claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002), 38 C.F.R. § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).  

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

I.  Veterans Claims Assistance Act of 2000 (VCAA)

As a preliminary matter, the Board notes that regulations enacted under the Veterans Claims Assistance Act of 2000 (VCAA) require VA to notify claimants and their representatives of any information that is necessary to substantiate a claim for benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103(a), 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159(b), 3.326(a) (2010).  

While there has been a significant change in the law with the enactment of VCAA, the Board notes that new and material evidence has been received to reopen the Veteran's claim for service connection for a low back disorder, to include degenerative disc disease of the lumbar spine.  As such, any deficiency with regard to VCAA for this issue is harmless and non-prejudicial.  

II.  New and Material Evidence

In an August 1998 rating decision, the RO denied the Veteran's claim for service connection for chronic back pain as the evidence failed to show a disability for which compensation could be established; the claim was denied as not well-grounded.  The Veteran did not appeal this determination.  Subsequently, in a May 2006 decision, the RO found that new and material evidence had not been submitted to reopen the Veteran's claim of entitlement to service connection for a low back disorder.  The Veteran's claim was denied because the Veteran's record lacked evidence to demonstrate that the Veteran had a current, chronic back disability that was etiologically-related to his period of active service.  The Veteran did not appeal that decision.  See 38 C.F.R. § 3.385 (2010).  Therefore, the RO's May 2006 rating decision is final.  38 U.S.C.A. § 7105.  

The Board notes that prior unappealed decisions are final.  However, a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The United States Court of Appeals for Veterans Claims (Court) has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if preexisting active service, was aggravated therein.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2010).  Where a Veteran served 90 days or more during a period of war or during peacetime service after December 31, 1946, and arthritis became manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in or aggravated by service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  See 38 U.S.C.A. § 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).  

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).

In reaching a determination on whether the claim should be reopened, the reason for the prior denial should be considered.  As stated, at the time of the prior denial, the Veteran's record did not contain a diagnosis of a back disorder etiologically-related to service.  The May 2006 RO decision is final.  38 U.S.C.A. § 7105.  

Since the prior final decision, evidence has been added to the claims file.  The new evidence consists of a lay statement from the Veteran's spouse, dated August 2007, and a VA examination report from December 2007, in addition to duplicative service treatment records noting repeated complaints of back pain.  

In an August 2007 statement, the Veteran's spouse indicated that the Veteran had been suffering from back pain for a long time.  It was noted that the Veteran lifted heavy equipment while working in Weapons Standardization at Tyndall Air Force Base during his period of active service, and that this work had resulted in current back pain which, at times, was incapacitating.  

A VA examination report, dated December 2007, diagnosed the Veteran with degenerative disc disease at L5.  The examiner was unable to opine as to whether the current diagnosis was due to the "single episode" of low back pain in 1995 without resorting to mere speculation.  

As to the Veteran's service treatment records, the Board notes that he reported with complaints of a history of back pain over the course of several months during his period of active service.  In November 1995, the Veteran reported with back pain.  On November 7, 1995, the Veteran reported a two month history of low back pain on the left side with no history of trauma.  The assessment was low back pain; the Veteran was prescribed medication, and was placed on profile for 14 days with no lifting greater than 20 pounds and no prolonged bending.  He was also referred for a physical therapy consultation that same day.  Subsequently, on physical therapy consultation on November 9, 1995, the Veteran reported a three month history of low back pain of insidious onset.  He stated that the pain increased with activity.  The assessment was facet syndrome.  On November 21, 1995, the Veteran returned to the physical therapy clinic at which time the Veteran stated that he had a three day history of increased low back pain with left lower extremity paresthesias.  Positive straight leg raising was noted on the left at 40 degrees.  Prone press-ups were added to his therapy and he was instructed to return in one week.  An additional note indicates that the Veteran failed to return for further care.  However, these reports were of record at the time of the final, prior denial.

Here, the December 2007 VA examination report contains competent evidence that cures the prior evidentiary defect.  Specifically, the Veteran's record now contains a current diagnosis of a chronic low back disorder, degenerative disc disease.  This evidence, along with service treatment records demonstrating complaints of back pain, coupled with statements from the Veteran's spouse noting observation of complaints of continued back pain since the Veteran's period of active service, serves to raise a reasonable possibility of substantiating his claim for entitlement to service connection for a low back disorder.  Therefore, new and material evidence has been received since the RO's May 2006 decision; thus, the claim is reopened.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156 (2010).  

However, in light of the equivocal VA examination report as set forth above, the Board finds that additional development of this issue is in order and will be discussed further in the Remand section of this decision.


ORDER

The application to reopen the claim of service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, is granted.


REMAND

Although the Board regrets any further delay in adjudicating the Veteran's claim, pursuant to the duty to assist, his claim for entitlement to service connection for a low back disorder, to include degenerative disc disease of the lumbar spine, must be remanded for further development.  

Here, the Veteran has demonstrated a current diagnosis for a low back disorder (degenerative disc disease of the lumbar spine at L5).  However, while a current diagnosis serves to reopen the Veteran's claim, the December 2007 VA examiner was unable to provide an etiological opinion without resorting to mere speculation.  In reaching this determination, the examiner failed to account for the Veteran's report of a 3-month history of back pain in November 1995.  Further, lay statements of record which demonstrate continued complaints of pain since separation from service, from the Veteran and his spouse, were not discussed.  See VA examination report, December 2007.  

Here, the Board notes that lay assertions may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2010); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  Although lay persons are not competent to opine as to medical etiology or render medical opinions, symptoms, not treatment, are the essence of any evidence of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303 (2007); see also Grover v. West, 12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 492 (1992); Savage v. Gober, 10 Vet. App. 488, 496 (1997) (citing Wilson v. Derwinski, 2 Vet. App. 16, 19 (1991).

Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2010).  Taking into account the December 2007 examination results and the lack of a comprehensive etiological opinion, the Veteran's claim for service connection should be remanded for an addendum VA opinion, or an examination if necessary, to determine whether a current diagnosis of a low back disorder is etiologically-related to service.  


Accordingly, the case is REMANDED for the following actions:

1.  Obtain an addendum VA opinion to the December 2007 VA examination, or, if necessary, schedule an additional VA orthopedic examination, so as to determine whether the Veteran's current diagnosis of lumbar spine degenerative disc disease is etiologically-related to his period of active service.  

After a review of the claims folder, to include service treatment records indicating complaints of, and treatment for, a low back disorder, as well as VA outpatient treatment reports, the December 2007 VA examination report, the lay statement from the Veteran's spouse dated August 2007, and statements from the Veteran in support of his claim which are of record, the examiner should address the following:

Whether it is at least as likely as not that any currently-diagnosed low back disorder, to include degenerative disc disease of the lumbar spine, is related to the Veteran's period of active service.  

The claims file must be made available to the examiner and the examiner should indicate in his/her report whether or not the claims file was reviewed.  

Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

If an opinion cannot be rendered without resorting to pure speculation, the examiner should explain why.

2.  After completing the above action and any other development as may be indicated by any response received as a consequence of the action taken in the paragraph above, the claim should be readjudicated.  

If the claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative.  After the Veteran has had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


